IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MARK SATTERLY, et a/.,

Plaintiffs,
Case No. 3:19-cv-32

JUDGE WALTER H. RICE

Vv.

AIRSTREAM, INC.,
Defendant.

 

DECISION AND ENTRY SUSTAINING JOINT MOTION TO STAY ALL
PROCEEDINGS FOR 30 DAYS (DOC. #127); OVERRULING
WITHOUT PREJUDICE TO REFILING THE FOLLOWING MOTIONS:
PLAINTIFFS’ EMERGENCY MOTION FOR A PROTECTIVE ORDER,
CEASE AND DESIST ORDER, AND THE IMMEDIATE GRANTING OF
PLAINTIFFS’ MOTION FOR ISSUANCE OF NOTICE, ADDITIONAL
NOTICE, CORRECTIVE ACTIONS, PRELIMINARY INJUNCTION, AND
SANCTIONS (DOC. #33); PLAINTIFFS’ MOTION TO CERTIFY RULE
23 CLASS (DOC. #53); DEFENDANT'S MOTION TO QUASH
SUBPOENA TO LETCHER LEGAL, LLC AND FOR A PROTECTIVE
ORDER (DOC. #63); LETCHER LEGAL, LLC’S MOTION TO QUASH
SUBPOENA AND FOR PROTECTIVE ORDER (DOC. #65);
DEFENDANT'S MOTION TO QUASH SUBPOENA TO THE ULTIMATE
SOFTWARE GROUP, INC., OR, IN THE ALTERNATIVE, MOTION
FOR PROTECTIVE ORDER (DOC. #69); DEFENDANT'S MOTION TO
QUASH SUBPOENA TO THE VIBE HCM, INC., OR, IN THE
ALTERNATIVE, MOTION FOR PROTECTIVE ORDER (DOC. #70);
PLAINTIFFS’ EXPEDITED MOTION FOR RULE 11 SANCTIONS
AGAINST DEFENDANT AND ITS COUNSEL (DOC. #73);
PLAINTIFFS’ MOTION TO DESIGNATE ATTORNEY VLADIMIR BELO
AS A NECESSARY WITNESS TO TESTIFY REGARDING
DEFENDANT'S AND COUNSEL’S CONDUCT AND VIOLATIONS OF
THIS COURT'S ORDERS (DOC. #94); MOTION TO QUASH OR,
ALTERNATIVELY, MOTION FOR PROTECTIVE ORDER OF NON-
PARTIES SIDNEY DAILY NEWS AND JIM PAINTER (DOC. #107)

 
For good cause shown, the Court SUSTAINS the Joint Motion to Stay All

Proceedings for 30 Days, Doc. #127, so that the parties can continue their

settlement negotiations.

The Court OVERRULES the following motions WITHOUT PREJUDICE to

refiling after the conference call to be held on April 3, 2020, at 5:00, if the parties

are unable to reach a settlement:

Date:

Plaintiffs’ Emergency Motion for a Protective Order, Cease and Desist Order,
and the Immediate Granting of Plaintiffs’ Motion for Issuance of Notice,
Additional Notice, Corrective Actions, Preliminary Injunction, and Sanctions
(Doc. #33):

Plaintiffs’ Motion to Certify Rule 23 Class (Doc. #53):

Defendant's Motion to Quash Subpoena to Letcher Legal, LLC and for a
Protective Order (Doc. #63):

Letcher Legal, LLC’s Motion to Quash Subpoena and for Protective Order
(Doc. #65);

Defendant’s Motion to Quash Subpoena to The Ultimate Software Group,
Inc., or, in the Alternative, Motion for Protective Order (Doc. #69):
Defendant’s Motion to Quash Subpoena to The Vibe HCM, Inc., or, in the
Alternative, Motion for Protective Order (Doc. #70):

Plaintiffs’ Expedited Motion for Rule 11 Sanctions Against Defendant and Its
Counsel (Doc. #73);

Plaintiffs’ Motion to Designate Attorney Vladimir Belo as a Necessary
Witness to Testify Regarding Defendant's and Counsel’s Conduct and
Violations of this Court’s Orders (Doc. #94); and

Motion to Quash or, Alternatively, Motion for Protective Order of Non-Parties
Sidney Daily News and Jim Painter (Doc. #107)

March 13, 2020 lev) RY

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
